DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/9/21 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 7-8, 14-18, 20-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “wherein at least one of the first application portion, the second application portion and the third application portion have a different coating than a remainder of the application portion, the second application portion and the third application portion.”  This limitation is confusing because it is unclear how, for example, a second application portion would have a different coating than the second application portion.  Furthermore, it is unclear what “a remainder of the application portion, the second application portion and the third application portion” (emphasis added) should mean.  The meaning and scope of this limitation is confusing as written, because it is unclear what coatings are different from what application portions.
Furthermore, Claim 1 recites applying “a coating” to one of a first, second, and third application portion.  Claim 1 also requires that at least one of the first, second, and third application portions have a 
Claims 1-5, 7-8, 14-18, and 20-22 all contain, or depend on claims that contain, the limitations “the coating” or “the application portion”.  However, as noted above, claim 1 now refers to at least two coatings and three application portions.  As such, it is unclear which coating and which application portion is being referred to in the dependent claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 14-18, 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jin et al US 2011/0220415 in view of Quigley et al US 9206676.	

Jin is silent regarding the coating including one of the claimed materials.  Quigley teaches a system and method for removing fluid from subterranean wells (abstract), wherein a tubing string can be coated with an abrasion resistant layer (col. 11, lines 25-34), wherein the abrasion resistant layer can be high density polyethylene or high density polypropylene (col. 11, line 57 to col. 12, line 2).  It would have been obvious to one of ordinary skill in the art to have utilized an abrasion resistant coating such as high density polypropylene or polyethylene as taught by Quigley on a tubing string because Quigley teaches that these materials act as abrasion resistant materials on a tubing string during well operation, which is the intended purpose of Jin. 
Jin does teach that the ultra-low friction coating could be applied in any arrangement [0087], such as application to the entire area of the pattern [0087], where the pattern is depicted in, for 
Per claims 3-5, Jin teaches creating an anchor profile (shot peening, etc.) on the outer surface and applying the coating to the anchor profile to promote adhesion [0099], [0112], where shot peening would mechanically displace and blast the tubing.  
Per claim 14, Jin teaches that the thickness of the outer coating can be in the range of 1mm-3mm or several orders of magnitude smaller, which overlaps with the claimed range [0100].  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In reWoodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  It would have been obvious to one of ordinary skill in the art to have selected a known value within the disclosed workable range of the prior art to arrive at the claimed range.
Per claim 15, Jin is silent regarding the claimed coating application time.  However, it is noted that the claim is open to any application time of less than 30 seconds.  Furthermore, it is known by those of ordinary skill in the art that the application time directly affects the amount of material on the surface (rate of deposition multipled by time) and thickness is a function of density.  As such, since Jin teaches the desired control of thickness (see above), it would have been obvious to one of ordinary skill in the art to have controlled the application time to yield the desired coating thickness with a reasonable expectation for success via routine experimentation (see MPEP 2144.05).
Per claim 16, Jin teaches heat treatment as a treatment step [0092], [0133] to improve adhesion prior to coating.  As such, it would have been obvious to one of ordinary skill in the art to have controlled the temperature of the heat treatment to arrive at the desired results with a reasonable expectation for success via routine experimentation (see MPEP 2144.05).  The claimed cooling step 
Per claims 17-18, Jin is silent regarding the claimed heating and cooling time; however, it would have been obvious to one of ordinary skill in the art to have utilized the most efficient amount of time to heat treat (as Jin teaches heat treatment) and cooling so as not to unnecessarily waste time and energy.  As such, the claimed time of less than 30 seconds to heat and less than 10 minutes to cool would have been clearly envisaged by one of ordinary skill in the art.  As such, it would have been obvious to one of ordinary skill in the art to have controlled the heating and cooling time to yield the desired coating thickness with a reasonable expectation for success via routine experimentation (see MPEP 2144.05).
Per claim 20, Jin teaches use of the tubing in a wellbore (abstract, [0081]), and as such, the lowering of the tubing string in a vertical section would be inherent and necessary as this is the purpose of Jin [0004].

Claims 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jin et al US 2011/0220415 in view of Quigley et al US 9206676, as applied above, further in view of Carcagno et al US 8052173.	
Per claim 7, Jin is silent regarding the claimed depth and the presence of one of the claimed characteristics.  Carcagno teaches a process of coating a metallic surface (abstract), and further teaches that improving adhesion of the coating can be performed by blasting (col. 5, lines 25-29 and col. 7, lines 29-33).  Blasting would inherently form divots, recesses, dents, or dimples (also see Fig. 3a).  It would have been obvious to one of ordinary skill in the art to have blasted to roughen the surface of Jin as taught by Carcagno because Carcagno teaches that this is a known and effective pre-treatment step for coating metallic surfaces.

8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jin et al US 2011/0220415 in view of Quigley et al US 9206676, as applied above, further in view of Bour US 2004/0237890.	
Per claim 8, Jin is silent regarding flocking to apply the coating.  Bour teaches a method of applying a protective coating onto tubing for use in wells (abstract), wherein the coating can be applied via flocking [0021].  It would have been obvious to one of ordinary skill in the art to have utilized flocking to apply the coating of Jin because Bour teaches that flocking is widely known and used in related art of protecting tubing due to its known suitability (see MPEP 2144.04).

Response to Arguments
Applicant's arguments filed 8/19/21 have been fully considered but they are not persuasive. Applicant’s arguments depend on the newly added limitations, which as noted above, do not comply with 35 USC 112.  Applicant’s arguments regarding the prior art state that Quigley teaches a seamless coating.  However, Jin teaches that application of ultra-low friction coating can be applied in any arrangement [0087], and even applied in a pattern (Fig. 22), which would read on the claimed limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN T. LEONG whose telephone number is (571)270-5352.  The examiner can normally be reached on M-F 10:00-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 570-272-1423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATHAN T LEONG/Primary Examiner, Art Unit 1715